This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-1223

                             Daniel Leith Renville, petitioner,
                                        Appellant,

                                            vs.

                                    State of Minnesota,
                                       Respondent.

                                   Filed June 13, 2016
                                        Affirmed
                                     Johnson, Judge

                              Redwood County District Court
                                 File No. 64-CR-12-852

Daniel Leith Renville, Faribault, Minnesota (pro se appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Steven Shawn Collins, Redwood County Attorney, Redwood Falls, Minnesota (for
respondent)

         Considered and decided by Johnson, Presiding Judge; Worke, Judge; and Schellhas,

Judge.

                         UNPUBLISHED OPINION

JOHNSON, Judge

         Daniel Leith Renville appeals from the denial of his petition for postconviction

relief. We affirm.
                                          FACTS

       In 2012, the state charged Renville with one count of first-degree criminal sexual

conduct, in violation of Minn. Stat. § 609.342, subd. 1(e)(i) (2012), and one count of

second-degree criminal sexual conduct, in violation of Minn. Stat. § 609.343, subd. 1(e)(i)

(2012). In 2013, a Redwood County jury found Renville guilty of first-degree criminal

sexual conduct. The district court imposed a sentence of 201 months of imprisonment.

This court affirmed on direct appeal. State v. Renville, No. A13-1265, 2014 WL 3799058

(Minn. App. Aug. 4, 2014), review denied (Minn. Oct. 14, 2014).

       In March 2015, Renville, acting pro se, petitioned for postconviction relief,

asserting seven claims. In April 2015, he amended the petition to allege additional claims.

In May 2015, the postconviction court denied relief without conducting an evidentiary

hearing. Renville appeals.

                                      DECISION

       In his pro se appellate brief, Renville argues that the district court erred by denying

his postconviction petition with respect to three of his claims.

       A district court may deny a petition for postconviction relief without an evidentiary

hearing if the “petition and the files and records of the proceeding conclusively show that

the petitioner is entitled to no relief.” Minn. Stat. § 590.04, subd. 1 (2014); see also

Gustafson v. State, 754 N.W.2d 343, 348 (Minn. 2008). As a general rule, this court applies

an abuse-of-discretion standard of review to a postconviction court’s denial of relief.

Wayne v. State, 860 N.W.2d 702, 704 (Minn. 2015). Such a ruling “‘will not be reversed

unless the postconviction court exercised its discretion in an arbitrary or capricious manner,


                                              2
based its ruling on an erroneous view of the law, or made clearly erroneous factual

findings.’” Id. (quoting Reed v. State, 793 N.W.2d 725, 729 (Minn. 2010)).

                                              A.

       Renville first argues that he received ineffective assistance of appellate counsel in

his direct appeal. Specifically, he argues that his appellate counsel was ineffective in not

ordering pre-trial transcripts and not arguing that Renville’s trial counsel was ineffective

for not communicating a plea offer to him. Renville did not include these specific

allegations in his postconviction petition, either as originally pleaded or as amended.

Consequently, the postconviction court did not have an opportunity to consider the

allegations. “It is well settled that a party may not raise issues for the first time on appeal

from denial of postconviction relief.” Azure v. State, 700 N.W.2d 443, 447 (Minn. 2005)

(quotation omitted); see also Ashby v. State, 752 N.W.2d 76, 79 (Minn. 2008). Thus, we

will not consider in the first instance Renville’s argument that his appellate counsel

provided him with ineffective assistance in his direct appeal.

                                              B.

       Renville next argues that the postconviction court erred by denying his claim that

the district court erroneously admitted a police officer’s testimony that Renville denied

having any sexual contact with the victim, which was contrary to Renville’s trial testimony

that he engaged in consensual sexual conduct. Renville argues that the admission of the

officer’s testimony was a violation of his Miranda rights. The postconviction court denied

relief on this claim on the ground that it is procedurally barred because Renville did not

assert the argument on direct appeal.


                                              3
       If a “‘direct appeal has once been taken, all matters raised therein, and all claims

known but not raised, will not be considered upon a subsequent petition for postconviction

relief.’” Quick v. State, 757 N.W.2d 278, 280 (Minn. 2008) (quoting State v. Knaffla, 309

Minn. 246, 252, 243 N.W.2d 737, 741 (1976)). In this case, Renville could have made a

Miranda argument on direct appeal but did not do so. Accordingly, the postconviction

court correctly determined that the claim is procedurally barred.        Renville does not

challenge the postconviction court’s reasoning that his claim is Knaffla-barred and does

not seek to invoke an exception to the Knaffla bar. See id. (noting two exceptions to Knaffla

bar). Thus, the postconviction court did not err by denying this claim on Knaffla grounds.

                                             C.

       Renville last argues that the postconviction court erred by denying his claim that the

district court erroneously excluded evidence that he and the victim used marijuana on the

day in question, which Renville asserts would have tended to prove that the victim falsely

accused him of sexual assault. The postconviction court denied relief on this claim on the

ground that it is procedurally barred because Renville previously made the argument on

direct appeal. Renville contends, however, that the postconviction court erred in that

reasoning because the claim is different from the argument he made on direct appeal.

       As stated above, if a “‘direct appeal has once been taken, all matters raised therein,

and all claims known but not raised, will not be considered upon a subsequent petition for

postconviction relief.’” Id. (quoting Knaffla, 309 Minn. at 252, 243 N.W.2d at 741).

Renville argued on direct appeal that “the district court erred by excluding evidence that

Renville and the alleged victim used marijuana on the day of their sexual encounter because


                                             4
that evidence was relevant [and] was necessary to explain evidence that did go to the jury.”

More specifically, Renville argued on direct appeal that such evidence would tend “to

illuminate the relationship between” Renville and the victim, that the evidence would

“support [Renville’s] contention that a consensual sex act followed the consensual, mutual

use of marijuana,” and that Renville “wanted to testify that the marijuana use led directly

to a consensual sexual encounter.” This court rejected the argument. Renville, 2014 WL

3799058, at *1. Renville now argues that the district court erred by excluding evidence

that he and the victim used marijuana on the ground that the evidence would have

“explain[ed] a relationship with the alleged victim.” More specifically, Renville argues

that the evidence would have allowed him to explain that the victim engaged in consensual

sexual acts with him as a means of persuading him to sell her marijuana or

methamphetamine. This claim is substantially the same as the argument that Renville

presented to this court, with the assistance of counsel, on direct appeal. Accordingly, the

postconviction court correctly determined that the claim is procedurally barred because it

previously was raised and rejected.

       Renville also contends that, despite the general rule of Knaffla, the procedural bar

does not apply to this claim because of two exceptions. The first exception to the Knaffla

bar may be triggered if a postconviction petitioner asserts a novel legal argument that was

unavailable at the time of a direct appeal. Case v. State, 364 N.W.2d 797, 800 (Minn.

1985). The second exception may be triggered if “fairness requires,” but not if the

petitioner deliberately and inexcusably failed to make the argument on direct appeal. Fox

v. State, 474 N.W.2d 821, 825 (Minn. 1991). Both of these exceptions apply to arguments


                                             5
that were not made on direct appeal. Neither exception applies to an argument that was

made on direct appeal and was rejected by an appellate court, which is true of Renville’s

third postconviction claim. Thus, neither exception to the Knaffla bar applies to this claim.

       In sum, the postconviction court did not err by denying Renville’s postconviction

petition.

       Affirmed.




                                             6